UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1409



GLENN W. CARTER,

                                               Plaintiff - Appellant,

          versus


JO ANNE BARNHART,     Commissioner   of    Social
Security,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-03-8)


Submitted:   October 22, 2004             Decided:   November 22, 2004


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger W. Rutherford, WOLFE, WILLIAMS & RUTHERFORD, Norton,
Virginia, for Appellant. Donna L. Calvert, Regional Chief Counsel,
Region III, Patricia M. Smith, Deputy Chief Counsel, Shawn C.
Carver, Assistant Regional Counsel, Philadelphia, Pennsylvania;
John L. Brownlee, United States Attorney, Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Glenn    W.    Carter    appeals     the   district    court’s    order

granting summary judgment for the Commissioner and affirming the

Commissioner’s        denial      of   disability        insurance   benefits     and

supplemental security income. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.            See Carter v. Barnhart, No. CA-03-8 (W.D.

Va. Feb. 4, 2003).            We dispense with oral argument because the

facts   and    legal    contentions       are     adequately   presented    in    the

materials     before        the   court   and     argument   would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                          - 2 -